                 Case 1:19-mj-00548-SH Document 7 Filed 09/10/19 Page 1 of 2




SEALED


                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

UNITED STATES OF AMERICA                               )
                                                       )
v.                                                     )   Magistrate No. A-18-MJ-548
                                                       )
Karina Armijo Mitchell (2)                             )



                                       MOTION FOR DETENTION

        The United States, by and through its Assistant United States Attorney, files this motion for
pretrial detention under Title 18, United States Code, Section 3141, et seq., and would show the
Court the following:

           1.         The Government seeks a detention hearing pursuant to 18 U.S.C. ' 3142(f) because
                      the pending case involves:

     [ ]        (a)   A crime of violence; 18 U.S.C. ' 3142(f)(1)(A).

     [ ]        (b) An offense for which the maximum sentence is life imprisonment or
                    death; 18 U.S.C. ' 3142(f)(1)(B).

     [ ]        (c)   An offense for which a maximum term of imprisonment of ten years
                      or more is prescribed in the Controlled Substances Act, the
                      Controlled Substances Import and Export Act or the Maritime
                      Drug Law Enforcement Act; 18 U.S.C. ' 3142(f)(1)(C).

     [ ]        (d) A felony committed after the Defendant had been convicted of two
                    or more prior offenses described in Title 18, United States Code,
                    Section 3142(f)(l)(A)-(C) or comparable state or local offense.

     [X]        (e)   A serious risk that the Defendant will flee; 18 U.S.C. '
                      3142(f)(2)(A).

     [ ]        (f)   A serious risk that the person will obstruct or attempt to obstruct
                      justice, or attempt to threaten, injure or intimidate a prospective
                      witness or juror; 18 U.S.C. ' 3142(f)(2)(B).
               Case 1:19-mj-00548-SH Document 7 Filed 09/10/19 Page 2 of 2




   [ ] (g)          An offense committed by the Defendant while released pending trial
                    or sentence, or while on probation or parole and the person may flee
                    and/or poses a danger to another person and/or the community
                    requiring an initial 10 day detention pursuant to 18 U.S.C. '
                    3142(d).

   [ ]        (h) An offense committed by the above named defendant who is not a
                  citizen of the United States or lawfully admitted for permanent
                  residence and the person may flee requiring an initial 10 day
                  detention under the provisions of 18 U.S.C. ' 3142(d).

         2.         No condition or combination of conditions will:

   [X]        (a)   Reasonably assure the appearance of the person as required.

   [X]        (b)   Reasonably assure the safety of the community or any other person.

         The United States may advocate additional reasons for detention other than those indicated

above as the investigation proceeds and new information becomes available.

         Pursuant to 18 U.S.C. ' 3142(f) and (d), the United States moves that the detention hearing

be continued for THREE (3) days, excluding Saturdays, Sundays and holidays, so that the United

States can prepare for said hearing.

         The Government requests that the Defendant be detained and held without bond.

                                                         Respectfully submitted,

                                                         JOHN F. BASH
                                                         UNITED STATES ATTORNEY

                                                           /s/Michael C. Galdo
                                                         Michael C. Galdo
                                                         Assistant U. S. Attorney
                                                         903 San Jacinto Blvd., Suite 334
                                                         Austin, Texas 78701
                                                         Office (512) 916-5858
                                                         Fax    (512) 916 5854




                                                     2
